PER CURIAM.
The petition for writ of mandamus is granted in part. On or before April 12, 2012, the circuit court shall rule on the pending motion to discharge counsel. Because we are confident that the circuit court will issue a ruling, we withhold issuance of the formal writ.
Inasmuch as the petition seeks a writ of mandamus compelling the lower tribunal to rule on Petitioner’s 3.850 motion, it is denied. See Munn v. Florida Parole Commission, 807 So.2d 733 (Fla. 1st DCA 2002).
ROBERTS, CLARK, and SWANSON, JJ., concur.